IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 ROBERT KIRKSEY, JR.,                            : No. 17 WAL 2020
                                                 :
                     Petitioner                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 CHILDREN'S HOSPITAL OF PITTSBURGH               :
 OF UPMC, UNIVERSITY OF PITTSBURGH               :
 PHYSICIANS, AND SATYANARAYANA                   :
 GEDELA, M.D.,                                   :
                                                 :
                     Respondents                 :


                                         ORDER



PER CURIAM

      AND NOW, this 23rd day of June, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    In an issue of first impression and of substantial public importance,
             whether the Superior Court’s holding directly conflicts with this
             Honorable Court’s holding in Mitchell v. Shikora, 209 A.3d 307 (Pa.
             June 18, 2019), which instructs that when evidence of general risks
             and complications is admitted in a medical negligence claim to
             establish the applicable standard of care a limiting instruction is
             warranted as was requested here but was denied by the trial court
             and glossed over by the Superior Court?